Case 2:20-mj-13175-LDW Document1 Filed 04/15/20 Page 1 of 5 PagelD: 1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA | : Hon. Leda Dunn Wettre
v. |: Magistrate No. 20-13175 (LDW)

BERTALO MARTINEZ-MONICO, : CRIMINAL COMPLAINT
a/k/a “Bartolo Martinez-Monico,” :
a/k/a “Bartolo Martinez”

I, Ian Patel, the undersigned complainant being duly sworn, state the
following is true and correct to the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that 1 am a Deportation Officer with the United States
Department of Homeland Security, Immigration and Customs Enforcement,
and that this complaint is based on the following facts:

SEE ATTACHMENT B

 

Ian Paté

Deportation Officer

Immigration and Customs Enforcement
.S. Department of Homeland Security

Deportation Officer Ian Patel attested to this Affidavit by telephone pursuant to
FRCP 4.1(b)(2)(A) on this 15% day of April, 2020 in the District of New Jersey.

HONORABLE LEDA DUNN WETTRE ~
UNITED STATES MAGISTRATE JUDGE Signature of Judicial Officer
Case 2:20-mj-13175-LDW Document

ATTACH

On a date on or after September 2
14, 2018, in Middlesex County, in the D
the defendant,

BERTALO MAR’

| Filed 04/15/20 Page 2 of 5 PagelD: 2

MENT A

5, 2009, and on or before December
istrict of New Jersey, and elsewhere,

fINEZ-MONICO,

a/k/a “Bartolo Martinez-Monico,”

a/k/a “Barta

being an alien, and on or about Decemk
removed and departed from the United
outstanding, did knowingly and volunta
found in the United States without the |
to the defendant’s re-applying for admis
re-embarkation at a place outside the U

In violation of Title 8, United Stat

lo Martinez,”

er 14, 2018, having been deported and
States while an order of removal was
irily enter, attempt to enter, and was
Attorney General expressly consenting
sion to the United States prior to his
nited States.

es Code, Section 1326(a).

 
Case 2:20-mj-13175-LDW Document

L Filed 04/15/20 Page 3 of 5 PagelD: 3

ATTACHMENT B

I, Ian Patel, am a Deportation Offi

cer with the Department of Homeland

Security, Immigration and Customs Enforcement (“ICE”). ] am fully familiar

with the facts set forth herein based on
conversations with other law enforceme
documents, and items of evidence. Whe

my own investigation, my
ht officers, and my review of reports,
re statements of others are related

herein, they are related in substance and part. Because this complaint is being

submitted for a limited purpose, I have

not set forth each and every fact that I

know concerning this investigation. Where I assert that an event took place on

a particular date, I am asserting that it

1. The defendant, BERTALO MA

Martinez-Monico,” a/k/a “Bartolo Marti
Mexico, and he neither is a citizen nor 4

2. On or about September 23, 2(

United States Border Patrol (“USBP”) in

States. On or about the same day, the I

immigration officer pursuant to section
Nationality Act (“INA”).

3. On or about September 25, 2
the United States to Mexico. Shortly be!
on or about September 25, 2009, the D
prohibited from entering the United St
from USBP took a fingerprint from the |]

4. At some point after his Septes
re-entered the United States without pe
General or the Secretary of Homeland §

5. On or about October 4, 2009
in Arizona for illegal re-entering the Un

6. On or about October 9, 2009
United States to Mexico. Shortly before
or about October 9, 2009, the Defendas
prohibited from entering the United Sta
was his second removal, and an official
Defendant.

7. At some point after his Octoh
re-entered the United States without pe
General or the Secretary of Homeland §

took place on or about the date alleged.

RTINEZ-MONICO, a/k/a “Bartolo
Inez,” (the “Defendant”), is a citizen of
1 national of the United States.

N09, the Defendant was arrested by the
Arizona for illegally entering the United
Defendant was ordered removed by an
235(b)(1) of the Immigration and

N09, the Defendant was removed from
fore his removal from the United States
efendant was given notice that he was
tes for a period of 5 years and an official
Defendant.

mber 25, 2009 removal, the Defendant
rmission from either the Attorney
security.

the Defendant was arrested by USBP
ited States.

the Defendant was removed from the
his removal from the United States on

nt was given notice that he was

tes for a period of 20 years because this
from ICE took a fingerprint from the

er 9, 2009 removal, the Defendant

ermission from either the Attorney
Security.

 

 
Case 2:20-mj-13175-LDW Document

|

8. On or about October 14, 2009
in Arizona for illegal re-entering the Unit

9. Onor about October 14, 2009
United States to Mexico. Shortly before |
or about October 14, 2009, the Defendal
prohibited from entering the United Stat
official from ICE took a fingerprint from

10. At some point after his Octobe
re-entered the United States without pe}
General or the Secretary of Homeland S

11. On or about September 28, 2¢
USBP in Texas for illegal re-entering the

12. On or about September 30, 2(
the United States to Mexico. Shortly b
on or about September 30, 2015, the D
prohibited from entering the United St
official from ICE took a fingerprint from

13. At some point after his Septe1
re-entered the United States without pe
General or the Secretary of Homeland §

14. On or about October 9, 2015,
enforcement officers in the Western Dis
knowingly and willfully entered the Uni
than as designated by Immigration Offi
United States, in violation of Title 8, Uy

15. On or about October 14, 201
United States District Court for the We
Illegal Entry, in violation Title 8, United
subsequently sentenced to a term of th

16. On or about November 6, 20]
United States to Mexico. Shortly before
or about November 6, 2015, the Defend

prohibited from entering the United Sta
>fendant.

from ICE took a fingerprint from the De

17. At some point after his Nover
re-entered the United States without p
General or the Secretary of Homeland }

v

rmission from either the Attorney

5
stern District of Texas (Del Rio), to

| Filed 04/15/20 Page 4 of 5 PagelD: 4

, the Defendant was arrested by USBP
ted States.

, the Defendant was removed from the
his removal from the United States on
nt was given notice that he was

tes for a period of 20 years, and an
the Defendant.

or 14, 2009 removal, the Defendant
ecurity.

D15, the Defendant was arrested by
United States.

N15, the Defendant was removed from

fendant was given notice that he was
es for a period of 20 years, and an
the Defendant.

De his removal from the United States

mber 30, 2015 removal, the Defendant

rmission from either the Attorney
ecurity.

the Defendant was arrested by law
trict of Texas (Del Rio), for having

ted States at a time and place other
cers, he/she being an alien in the

ited States Code, Section 1325(a)(1).
, the Defendant pled guilty in the

States Code, Section 1325 and was

irty days’ imprisonment.

15, the Defendant was removed from the

his removal from the United States on

lant was given notice that he was

tes for a period of 20, and an official

nber 6, 2015 removal, the Defendant
ermission from either the Attorney
Becurity.

4

 
Case 2:20-mj-13175-LDW Document

18. On or about December 14, 20
New Jersey States Police in Middlesex C

Laundering — Transport/ Possess Crimin;
in the Second Degree, in violation of Sec
Code of Criminal Justice, and for Hindey

l Filed 04/15/20 Page 5 of 5 PagelD: 5

18, the Defendant was arrested by the
punty, New Jersey, for Money

lal Property: $75K but less than $500K,
tion 2C:21-25(a) of the New Jersey

ring - Oneself — Hide Evid Relative, in

the Fourth Degree, in violation of Section 2C:29-3(b)(1) of the New Jersey Code

of Criminal Justice.

19. On or about June 24, 2019, tk

Court of New Jersey, Middlesex County,
CDS, in violation of Section 2C:33-2.1(b
Justice and was subsequently assessed

20. On or about March 28, 2019,

Brunswick Police Department, for comm

including but not limited to, CDS - Man

Intent to Distribute - Heroin/Cocaine, ir
the New Jersey Code of Criminal Justice

21. On or about January 30, 202d
New Brunswick Police Department, for ¢
offenses, including but not limited to, Cl

1e Defendant pled guilty in the Superior
to Wandering/Prowling to Obtain /Sell
of the New Jersey Code of Criminal
fine.

the Defendant was arrested by the New
itting various drug related offenses,
ufacture/Distribute/Possession with

1 violation of Section 2C:35-5(b}(3) of

. Those charges are presently pending.

, the Defendant was arrested by the
ommitting various drug related
DS -

Manufacture/Distribute/ Possession with Intent to Distribute -

Heroin/Cocaine, in violation of Section 2
Criminal Justice. Those charges are pré

22. On or about February 7, 2020

Defendant. A fingerprint taken from the
records for the September 25, 2009, Oct
September 30, 2015, and November 6, 2
Defendant’s fingerprint that was taken o
entered law enforcement’s custody. All tl

identical.

23. Prior to the Defendant’s reentry

C:35-5(b)(2) of the New Jersey Code of
sently pending.

| the ICE took custody of the
Defendant from his deportation
ober 9, 2009, October 14, 2009,
015 removals were compared to the
n or about June 1, 2018 after he

he fingerprints were found to be

ies into the United States, neither the

Attorney General nor the Secretary of Homeland Security consented to the

Defendant re-entering the United States

The Defendant also did not receive a

waiver allowing him to re-enter the United States.

 
